Citation Nr: 0206549	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative lumbar disc disease, L5-S1, for the period from 
January 26, 1993, to July 12, 2001.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which established a 10 percent 
disability rating for the veteran's low back disability.

In January 2001, the Board remanded the case to the RO for 
further development to include VA examination of the veteran.  
Subsequent to a July 2001 VA examination, the RO issued an 
August 2001 rating action increasing the disability 
evaluation for the veteran's low back disability to 20 
percent effective January 26, 1993, and 40 percent from July 
12, 2001.  By letter dated in September 2001, the veteran's 
attorney expressed agreement with the increased disability 
rating of 40 percent.  However, it was felt that a 40 percent 
disability rating was appropriate from January 26, 1993.  
Accordingly, the issue remaining on appeal is entitlement to 
a disability evaluation in excess of 20 percent from January 
26, 1993, to July 12, 2001.  


REMAND

The veteran was scheduled for a video conference hearing to 
be held on December 11, 2000, before a member of the Board.  
The RO attempted to notify the veteran of this hearing by 
letter dated in November 2000.  However, subsequent 
correspondence from the veteran indicates that this notice 
was sent to a wrong address.  In June 2001, the veteran 
submitted a statement requesting that his hearing be 
rescheduled.  

In order to ensure compliance with the veteran's right to due 
process, this case is REMANDED for the following development:

The RO should schedule the appellant for 
a videoconference hearing at the RO.  A 
copy of the notice to the appellant of 
the scheduling of such a hearing should 
be placed in the record.  Such notice 
should be furnished the appellant no less 
than 30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(2001).

After the appellant has been accorded an opportunity to 
present testimony at a videoconference hearing, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
comply with due process considerations, and the Board 
intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



